DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a 35 USC 371 National Stage filing of International Application PCT/IB2018/055956, filed August 7, 2018, which claims the benefit of an effective US filing date from US Provisional Applications 62/645,851 and 62/541,973, filed March 21, 2018 and August 7, respectively.

Information Disclosure Statement
The information disclosure statements (IDS) submitted February 7, 2020 and April 7, 2020  were in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS documents were considered and signed copies of the 1449 forms are attached. 

Election/Restrictions
Applicant’s election without traverse of the invention of Group I, claims 1-12, in the reply filed August 3, 2021 is acknowledged.  Further, Applicant’s election of 
    PNG
    media_image1.png
    23
    129
    media_image1.png
    Greyscale
as the catalyst in the same reply is also acknowledged.  The elected species read on each of claims 1-6 and 12 within the elected group and corresponds to formula (i) in dependent claim 6: 
    PNG
    media_image2.png
    131
    170
    media_image2.png
    Greyscale
. 
In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
As indicated above, the Examiner searched the claimed invention based on the elected species above, wherein: the elected species was not found to be allowable over the prior art. For the purposes of compact prosecution, the scope of the search and examination herein also includes the additional catalyst described in the rejections herein. Since the scope described herein was not found to be in condition for allowance, it has not been expanded further.  

Status of Claims
Currently, claims 1-20 are pending in the instant application.  Claims 7-11 and 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention or species there being no allowable generic or linking claim.
Claims 1-6 and 12 read on an elected invention and species and are therefore under consideration in the instant application to the extent that they read on the elected embodiment. It has been determined that the entire scope claimed is not patentable.

Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Merle et al., JACS, 2017, 139, pp. 2144-2147.
The prior art teaches a variety of molybdenum oxo alkyl complexes supported on silica which are described as being useful for olefin metathesis catalysis (see Abstract).  As particular examples, the prior art teaches the following: 
    PNG
    media_image3.png
    176
    253
    media_image3.png
    Greyscale
 (see Scheme 1, where species b is identical to the instantly elected species and reads on formula (i) in dependent claim 6 and is the sixth catalyst recited in the table in instant claim 12.  Further, the art teaches a Mo content of 2.05 wt%, which reads on the requirement of instant claim 4 having less than about 20 wt% of active metal in the catalyst. Accordingly, since the prior art teaches all required limitations of the instantly claimed formula, the claims are anticipated.

Claim(s) 1-6 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coperet et al., Angew. Chem. Int. Ed., 2018, 57, pp. 6398-6440.  Notably, although the print Angew. Chem. Int. Ed. website indicates that the article was first published 07 July 2017.
The prior art teaches a variety of catalyst complexes supported on silica which are described as being useful for alkene polymerization (see section 6 beginning at page 6410).  As particular examples, the prior art teaches the following: 
    PNG
    media_image4.png
    80
    89
    media_image4.png
    Greyscale
 (see Scheme 15, where the exemplified catalyst reads on formula (i) in dependent claim 6 and the sixth substance recited in dependent claim 12 where the metal is Cr) as well as Scheme 16: 
    PNG
    media_image5.png
    98
    340
    media_image5.png
    Greyscale
 (p. 6410-6411).  The art teaches many additional anticipatory catalysts such as the following tungsten-oxo complex (Scheme 44):
    PNG
    media_image6.png
    146
    258
    media_image6.png
    Greyscale
(also reading on claims 6 and 12); the following catalyst reading on formula (ii) of claim 6 (Scheme 40, p. 6427): 
    PNG
    media_image7.png
    212
    625
    media_image7.png
    Greyscale
 Further, the art teaches an active metal site content of less than 5% by weight (see p. 6430) which reads on the requirement of instant claim 4 having less than about 20 wt% of active metal in the catalyst. Accordingly, since the prior art teaches all required limitations of the instantly claimed formula, the claims are anticipated.


Conclusion
No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALICIA L OTTON/Primary Examiner, Art Unit 1699